IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 20, 2008

                                     No. 08-40227                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


YAKOV ELMAKISS

                                                  Plaintiff-Appellant
v.

RUTH MARIE ELMAKISS, ELABELL HOLMES, KAREN HUGHES,
MITCHELL COLLINS, JUDGE RANDALL ROGERS, STATE OF TEXAS,
and BULLARD INDEPENDENT SCHOOL DISTRICT

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                  (6:07-CV-136)


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       For the reasons stated in the district court and magistrate judge’s well-
reasoned opinions and orders, we affirm the judgement of the district court
dismissing the plaintiff’s claims with prejudice.
       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.